DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 13, 15, 17, and 21-24 were withdrawn pursuant to an election of species requirement. Claims 1-25 are pending. Claims 1-12, 14, 16, 18-20 and 25 are examined herein.
Claims 19 and 25 are rejected under 35 USC 112(a) as failing to comply with the written description requirement.
Claims 12, 14, 16, 18-20 and 25 are rejected under 35 USC 102.
Claims 1-11 are rejected under 35 USC 103.

Power of Attorney
	The reply filed 06/28/2022 was filed by an attorney whose power of attorney was previously revoked (see power of attorney filed 06/20/2022 and communications dated 06/24/2022) and is not being considered.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/24/2019 and 04/27/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Examiner Remarks
There are multiple versions of the “Chen” reference. The copy accompanying the office action should be referred to. In particular, the copy accompanying the IDS filed 04/27/2020 will not have page numbers which align with the rejection.

Election/Restrictions
Applicant’s election without traverse of Species I (claims 1-12, 14, 16, 18-20 and 25) in the reply filed on 06/22/2022 is acknowledged. 

Claim Interpretation
	The claims variously recite modifiers such as “first”, “second”, “third”, etc. These are being interpreted as serving a labeling/referential function rather than an enumerative function. That is, a “first X” and a “second X” could be reasonably interpreted as referring to the same (single) X.  If Applicant wishes for the claims to be interpreted as requiring that certain elements be distinct, this needs to be clearly claimed. For example, “wherein the first X and the second X are distinct”. 

Claim Rejections - 35 USC § 112(a) – Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 19 recites “wherein the third qubit is prevented from interacting via cross-resonance with the first plurality of qubits”. The scope of the claim encompasses all possible ways, known and yet-to-be-discovered, of preventing the interaction via cross-resonance. The specification does not and cannot provide adequate written description for such expansive claim language. The specification appears to provide support for preventing cross resonance between a third qubit and a first plurality of qubits by placing a row/column of qubits with different resonance frequencies from the frequency of the third qubit and first plurality of qubits between them as in claim 7.

	Claim 25 recites “producing a first plurality of qubits having a first resonance frequency and a second qubit having a second resonance frequency on a qubit chip, the second resonance frequency being different from the first resonance frequency; and at least one of producing a first tunable frequency bus on the qubit chip or attaching said qubit chip to a chip comprising the first tunable frequency bus so as to enable coupling at least one of the first plurality of qubits to the second qubit using the first tunable frequency bus”. The specification does not provide any description as to how the qubits or frequency bus are to be produced. Moreover, the claim encompasses all possible ways, known and yet-to-be-discovered, of producing a first plurality of qubits and/or a tunable frequency bus on a qubit chip. The specification does not and cannot provide adequate written description for such expansive claim language. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12, 14, 16, 18-20 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Chen” (Nonadiabatic Geometric Quantum Computation with Parametrically Tunable Coupling, see PTO-892).

	Regarding claim 12, Chen teaches
	A quantum computing device comprising: (Chen: Figure 1 )
	a first plurality of qubits having a first resonance frequency (Chen: see Figure 1, third column, the two "purple" qubits) and a second qubit having a second resonance frequency(Chen: see Figure 1, the "blue" qubit TE),, the second resonance frequency being different from the first resonance frequency(Chen: Figure 1, legend: "The considered 2D square qubit lattice consists of capacitively coupled superconducting transmon qubits, with different colors denoting qubits with different frequencies."); and
	a first tunable frequency bus configured to couple the first plurality of qubits to the second qubit. (Chen: see Figure 1 (a), tunable coupling between qubits TA and TC, page 6, col. 2, last paragraph: "[ ... ] we turn to the implementation of universal single-logical qubit geometric gates by parametrically tunable coupling between two capacitively coupled transmon qubits TA and TC, which can be achieved by adding a parametric driving on the transmon qubit TC [ ... ]". A coupling between two or more qubits is being interpreted as a “bus”.)
	
	Regarding claim 14, the rejection of claim 12 is incorporated herein. Furthermore, Chen teaches
	wherein at least one of the first plurality of qubits and the second qubit are configured to interact through a parametric iSWAP gate. (Chen: page 5, col. 1, paragraph 3: "[ ... ] the above parametrically tunable coupling is used to implement the two-qubit iSWAP dynamical gate", Figure 5(b)).
	
	Regarding claim 16, the rejection of claim 12 is incorporated herein. Furthermore, Chen teaches
	a second plurality of qubits having the second resonance frequency and (Chen: Figure 1 (a), see first row, the two "blue" qubits. Figure 1 (a), legend: "[ ... ] different colors denoting qubits with different frequencies.");
	a third qubit having the first resonance frequency; and (Chen :see Figure 1, first column, the bottom "purple" qubit, wherein only “red” and “blue” qubits have tunable coupling);
	a second tunable frequency bus configured to couple the third qubit to the second plurality of qubits. (Chen: Figure 1 (a), see first row, the two "blue" qubits (i.e., second plurality of qubits) is coupled to the two purple qubits in the first column (i.e., third plurality of qubits) via (at least) the tunable qubit TF. A coupling between two or more qubits is being interpreted as a “bus”. Could also take the “second plurality of qubits” to be all of the blue qubits so that the coupling via TF is more direct.)
	
	Regarding claim 18, the rejection of claim 16 is incorporated herein. Furthermore, Chen teaches
 	wherein the third qubit and the second plurality of qubits are configured to interact through the second tunable frequency bus via a parametric iSWAP gate. (Chen: page 5, col. 1, paragraph 3: "[ ... ] the above parametrically tunable coupling is used to implement the two-qubit iSWAP dynamical gate", Figure 5(b). The “second tunable frequency bus” is taken to be the same as the “first tunable frequency bus” (i.e., the coupling between TA and TC). See claim interpretation.)

	Regarding claim 19, the rejection of claim 16 is incorporated herein. Furthermore, Chen teaches
	wherein the third qubit is prevented from interacting via cross-resonance with the first plurality of qubits. (As in Figure 1 of the instant application, Chen Figure 1 shows qubits with the same resonance frequency are separated by a column of qubits with different resonance frequencies, so they are prevented from interacting via cross-resonance.)

	Regarding claim 20, the rejection of claim 12 is incorporated herein. 
	a second plurality of qubits having the second resonance frequency and a third qubit having a third resonance frequency, the third resonance frequency being different from the first resonance frequency and the second resonance frequency; and(Chen: see Figure 1(a), first column, third row “green” qubit. Figure 1, legend: "The considered 2D square qubit lattice consists of capacitively coupled superconducting transmon qubits, with different colors denoting qubits with different frequencies.");
	a second tunable frequency bus configured to couple the third qubit to the second plurality of qubits. (Chen: see Figure 1 (a), tunable "red" qubit TF, connecting the third row, first column "green" qubit with the first row, second column, "blue" qubit TA via "red" qubit TC and "purple" qubit at first column, second row. A coupling between two or more qubits is being interpreted as a “bus”.)

	Regarding claim 25, Chen teaches
 	A method of producing a quantum computing device comprising: (Chen: Figure 1. Chen, Summary: “In summary, we propose to implement nonadiabatic GQC on the 2D square superconducting qubit lattice consisting of capacitively coupled transmon qubits, by using parametrically tunable coupling between two qubits.” That is, Chen teaches producing the qubit lattice/chip.)
	producing a first plurality of qubits having a first resonance frequency (Chen: see Figure 1, third column, the two "purple" qubits) and a second qubit having a second resonance frequency(Chen: see Figure 1, the "blue" qubit TE on a qubit chip (Chen, Summary: “In summary, we propose to implement nonadiabatic GQC on the 2D square superconducting qubit lattice consisting of capacitively coupled transmon qubits, by using parametrically tunable coupling between two qubits.” The qubit lattice is being interpreted as a qubit chip.), the second resonance frequency being different from the first resonance frequency; and (Chen: Figure 1, legend: "The considered 2D square qubit lattice consists of capacitively coupled superconducting transmon qubits, with different colors denoting qubits with different frequencies.")
	at least one of producing a first tunable frequency bus on the qubit chip or attaching said qubit chip to a chip comprising the first tunable frequency bus so as to enable coupling at least one of the first plurality of qubits to the second qubit using the first tunable frequency bus. (Chen: see Figure 1 (a), tunable coupling between qubits TA and TC, page 6, col. 2, last paragraph: "[ ... ] we turn to the implementation of universal single-logical qubit geometric gates by parametrically tunable coupling between two capacitively coupled transmon qubits TA and TC, which can be achieved by adding a parametric driving on the transmon qubit TC [ ... ]". A coupling between two or more qubits is being interpreted as a “bus”. Since the first tunable frequency bus is part of the qubit lattice, it is also part of the qubit chip which Chen teaches producing as described above.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over “Chen” (Nonadiabatic Geometric Quantum Computation with Parametrically Tunable Coupling, see PTO-892) in view of “Sheldon” (Procedure for systematically tuning up cross-talk in the cross-resonance gate, see IDS filed 04/27/2020).

	Regarding claim 1, Chen teaches
	A quantum computing device, comprising: (Chen: Figure 1 )
	a first plurality of qubits having a first resonance frequency (Chen: see Figure 1, third column, the two "purple" qubits) and a second qubit having a second resonance frequency (Chen: see Figure 1, the "blue" qubit TE), the second resonance frequency being different from the first resonance frequency (Chen: Figure 1, legend: "The considered 2D square qubit lattice consists of capacitively coupled superconducting transmon qubits, with different colors denoting qubits with different frequencies.");
	a first fixed frequency bus configured to couple the first plurality of qubits, the first plurality of qubits being configured to interact … through the first fixed frequency bus; and (Chen: see Figure 1 (a), any interaction except between "blue" and "red" qubits, wherein only "red" and "blue" qubits have tunable coupling, see page 5, col. 1, paragraph 2: "Usually, the qubit-frequency difference of adjacent transmon qubits and their coupling strength are fixed and not adjustable.” and page 6, col. 2, last paragraph: "Firstly, we turn to the implementation of universal single-logical qubit geometric gates by parametrically tunable coupling between two capacitively coupled transmon qubits TA and TC,". A coupling between two or more qubits is being interpreted as a “bus”.)
	a first tunable frequency bus configured to couple at least one of the first plurality of qubits to the second qubit. (Chen: see Figure 1 (a), tunable coupling between qubits TA and TC, page 6, col. 2, last paragraph: "[ ... ] we turn to the implementation of universal single-logical qubit geometric gates by parametrically tunable coupling between two capacitively coupled transmon qubits TA and TC, which can be achieved by adding a parametric driving on the transmon qubit TC [ ... ]". A coupling between two or more qubits is being interpreted as a “bus”.)
	Chen does not appear to explicitly teach 
	interact via cross-resonance
	However, Sheldon—directed to analogous art—teaches 
	interact via cross-resonance (Sheldon, Abstract and first paragraph describe coupling qubits using a cross-resonance gate.)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify Chen to use a cross-resonance gate to couple qubits as taught by Sheldon because “The relatively low overhead of the CR scheme (the additional control line is combined with a single-qubit drive at room temperature) makes it an attractive gate for use in quantum computing architectures based on planar superconducting qubits. Additionally, the CR gate is well suited to transmon qubits [12], which have become the superconducting qubit of choice due to promising long coherence and lifetimes [13,14], limited charge noise [15], and high single-qubit gate fidelities [16]. The microwave-only control allows the use of fixed-frequency transmons, further reducing the sources of possible noise [17]. Given all of these qualities, the CR gate has been a useful tool for application in multiqubit experiments, including demonstrations of parity measurements required for the surface code [3]” (Sheldon, page 1, first paragraph).

	Regarding claim 2, the rejection of claim 1 is incorporated herein. Furthermore, Chen teaches
	wherein the first tunable frequency bus is configured to couple the at least one of the first plurality of qubits and the second qubit through a parametric iSWAP gate. (Chen: page 5, col. 1, paragraph 3: "[ ... ] the above parametrically tunable coupling is used to implement the two-qubit iSWAP dynamical gate", Figure 5(b)).

	Regarding claim 3, the rejection of claim 1 is incorporated herein. Furthermore, Chen teaches
	a second plurality of qubits having the second resonance frequency (Chen: Figure 1 (a), see first row, the two "blue" qubits. Figure 1 (a), legend: "[ ... ] different colors denoting qubits with different frequencies."); and
	a second fixed frequency bus configured to couple the second plurality of qubits the second plurality of qubits being configured to interact … through the second fixed frequency bus. (Chen: see Figure 1 (a), any interaction except between "blue" and "red" qubits, wherein only "red" and "blue" qubits have tunable coupling, see page 5, col. 1, paragraph 2: "Usually, the qubit-frequency difference of adjacent transmon qubits and their coupling strength are fixed and not adjustable." and page 6, col. 2, last paragraph: "Firstly, we turn to the implementation of universal single-logical qubit geometric gates by parametrically tunable coupling between two capacitively coupled transmon qubits TA and TC,". A coupling between two or more qubits is being interpreted as a “bus”.)A coupling between two or more qubits is being interpreted as a “bus”.))
	Chen does not appear to explicitly teach 
	interact via cross-resonance
	However, Sheldon—directed to analogous art—teaches 
	interact via cross-resonance (Sheldon, Abstract and first paragraph describe coupling qubits using a cross-resonance gate.)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.

	Regarding claim 4, the rejection of claim 3 is incorporated herein. Furthermore, Chen teaches
	wherein the first plurality of qubits are arranged in one of a first row or in a first column and are configured to interact… through the first fixed frequency bus (Chen :see Figure 1, third column, the two "purple" qubits, wherein only "red" and "blue" qubits have tunable coupling, see page 5, col. 1, paragraph 2 (emphasis added): "Usually, the qubit-frequency difference of adjacent transmon qubits and their coupling strength are fixed and not adjustable.” and page 6, col. 2, last paragraph: "Firstly, we turn to the implementation of universal single-logical qubit geometric gates by parametrically tunable coupling between two capacitively coupled transmon qubits TA and TC,". A coupling between two or more qubits is being interpreted as a “bus”.), and 	
	wherein the second plurality of qubits are arranged in one of a second row or in a second column and are configured to interact … through the second fixed frequency bus. (Chen: Figure 1 (a), see first row, the two "blue" qubits, page 2, col. 1, last paragraph: "In the construction of our universal geometric quantum gates, we merely use simple and experimentally accessible microwave control over two states of the involved capacitively coupled superconducting transmon qubits, where the leakage of qubit states can be effectively suppressed." A coupling between two or more qubits is being interpreted as a “bus”.)).
	Chen does not appear to explicitly teach 
	interact via cross-resonance
	interact via cross-resonance
	However, Sheldon—directed to analogous art—teaches 
	interact via cross-resonance (Sheldon, Abstract and first paragraph describe coupling qubits using a cross-resonance gate.)
	interact via cross-resonance (Sheldon, Abstract and first paragraph describe coupling qubits using a cross-resonance gate.)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.

	Regarding claim 5, the rejection of claim 4 is incorporated herein. Furthermore, Chen teaches
	a third plurality of qubits having the first resonance frequency, the third plurality of qubits being arranged in one of a third row or in a third column (Chen :see Figure 1, first column, the two "purple" qubits, wherein only “red” and “blue” qubits have tunable coupling); and
	a third fixed frequency bus configured to couple the third plurality of qubits, the third plurality of qubits being configured to interact … through the third fixed frequency bus. (Chen: see Figure 1 (a), wherein any interaction except between "blue" and "red" qubits, wherein only "red" and "blue" qubits have tunable coupling, see page 6, col. 2, last paragraph: "Firstly, we turn to the implementation of universal single-logical qubit geometric gates by parametrically tunable coupling between two capacitively coupled transmon qubits TA and TC,". A coupling between two or more qubits is being interpreted as a “bus”.)
	Chen does not appear to explicitly teach 
	interact via cross-resonance
	However, Sheldon—directed to analogous art—teaches 
	interact via cross-resonance (Sheldon, Abstract and first paragraph describe coupling qubits using a cross-resonance gate.)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.

	Regarding claim 6, the rejection of claim 5 is incorporated herein. Furthermore, Chen teaches
	wherein the first plurality of qubits arranged in the first row or in the first column are configured to interact with the second plurality of qubits arranged in the second row or the second column via the first tunable frequency bus (Chen: see Figure 1 (a), tunable "red" qubits (e.g., TC), connecting the first row, the two "blue" qubits with the third column, the two "purple" qubits. A coupling between two or more qubits is being interpreted as a “bus”.); and
	wherein the second plurality of qubits arranged in the second row or in the second column are configured to interact with the third plurality of qubits arranged in the third row or the third column via the first tunable frequency bus. ((Chen: Figure 1 (a), see first row, the two "blue" qubits (i.e., second plurality of qubits) is coupled to the two purple qubits in the first column (i.e., third plurality of qubits) via the tunable qubit TC. A coupling between two or more qubits is being interpreted as a “bus”.)

	Regarding claim 7, the rejection of claim 5 is incorporated herein. Furthermore, Chen teaches
	wherein the second plurality of qubits are arranged between the first plurality of qubits and the third plurality of qubits so as to prevent cross-resonance interaction between the first plurality of qubits and the third plurality of qubits. (Chen: see Figure 1 (a) wherein the "blue" qubit TA is arranged between the third column of "purple" qubits and the first column of "purple" qubits. Could alternatively map so that the “second plurality” consists of qubits A and E if the claim were to be interpreted as requiring that each of the second plurality of qubits is between the first and third pluralities. As in Figure 1 of the instant application, qubits with the same resonance frequency are separated by a column of qubits with different resonance frequencies, so they are prevented from interacting via cross-resonance.)

	Regarding claim 8, the rejection of claim 4 is incorporated herein. Furthermore, Chen teaches
	a third plurality of qubits having a third resonance frequency, the third plurality of qubits being arranged in one of a third row or in a third column, the third resonance frequency being different from the first resonance frequency and different from the second resonance frequency (Chen: see Figure 1(a), first column, the two “green” qubits. Figure 1, legend: "The considered 2D square qubit lattice consists of capacitively coupled superconducting transmon qubits, with different colors denoting qubits with different frequencies.");
	a third fixed frequency bus configured to couple the third plurality of qubits, the third plurality of qubits being configured to interact via cross-resonance through the third fixed frequency bus (Chen: see Figure 1 (a), wherein any interaction except between "blue" and "red" qubits, wherein only "red" and "blue" qubits have tunable coupling, see page 5, col. 1, paragraph 2 (emphasis added): "Usually, the qubit-frequency difference of adjacent transmon qubits and their coupling strength are fixed and not adjustable." and page 6, col. 2, last paragraph (emphasis added): "Firstly, we turn to the implementation of universal single-logical qubit geometric gates by parametrically tunable coupling between two capacitively coupled transmon qubits TA and TC,". A coupling between two or more qubits is being interpreted as a “bus”.); and
	a second tunable frequency bus configured to couple at least one of the third plurality of qubits to the second plurality of qubits. (Chen: see Figure 1 (a), tunable "red" qubit TF, connecting the third row, first column "green" qubit with the first row, second column, "blue" qubit TA via "red" qubit TC and "purple" qubit at first column, second row. A coupling between two or more qubits is being interpreted as a “bus”.)

	Regarding claim 9, the rejection of claim 8 is incorporated herein. Furthermore, Chen teaches
	wherein the first plurality of qubits arranged in the first row or in the first column are configured to interact with the second plurality of qubits arranged in the second row or the second column via the first tunable frequency bus, (Chen: see Figure 1 (a), tunable "red" qubit TC, connecting first row, the two "blue" qubits with the third column, the two "purple" qubits. . A coupling between two or more qubits is being interpreted as a “bus”.)
	wherein the second plurality of qubits arranged in the second row or in the second column are configured to interact with the third plurality of qubits arranged in the third row or the third column via the second tunable frequency bus. (Chen: see Figure 1 (a), tunable "red" qubit TF, connecting second column, third row, "blue" qubit TE with the "green" qubits via tunable "red" qubit TF. . A coupling between two or more qubits is being interpreted as a “bus”.)

	Regarding claim 10, the rejection of claim 1 is incorporated herein. Furthermore, Chen teaches
	wherein the first plurality of qubits and the second qubit are transmon qubits. (Chen: Figure 1: legend: "The considered 2D square qubit lattice consists of capacitively coupled superconducting transmon qubits, with different colors denoting qubits with different frequencies.")

	Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over “Chen” (Nonadiabatic Geometric Quantum Computation with Parametrically Tunable Coupling, see PTO-892) in view of “Sheldon” (Procedure for systematically tuning up cross-talk in the cross-resonance gate, see IDS filed 04/27/2020), further in view of “Naaman” (US 2017/0212860 A1, see PTO-892).

	Regarding claim 11, the rejection of claim 1 is incorporated herein. Furthermore, Chen teaches
	wherein the first tunable frequency bus comprises a [tunable transmon qubit] (Chen: Figure 1 (a))
	Chen does not appear to explicitly teach 
	superconducting quantum interference device (SQUID).
	However, Naaman—directed to analogous art—teaches
	superconducting quantum interference device (SQUID). ([0015] describes using a SQUID as a tunable coupler between qubits. )
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the combination of Chen and Sheldon to use a SQUID as a coupler because “The advantage of a tunable coupler, which can essentially be turned off when desired, is a reduction in frequency crowding and unwanted residual interactions between the qubits. Furthermore, the interaction strength can be calibrated and trimmed in the field to compensate for
variability in the manufacturing process, and can be controlled in real time as part of the computation protocol” (Naaman, [0015]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rigetti (US 2017/0230050 A1, see PTO-892) – Abstract describes using tunable couplers to implement quantum gates. [0043] describes mixing fixed- and tunable-frequency couplers to improve performance of qubit devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Markus A Vasquez whose telephone number is (303)297-4432. The examiner can normally be reached Monday to Friday 9AM to 4PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on (571) 272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARKUS A. VASQUEZ/Examiner, Art Unit 2121